department of the treasury internal_revenue_service washington d c number release date tl-n-6190-99 cc ebeo uil nos date memorandum for district_counsel delaware-maryland baltimore md attn robin w denick from chief branch office of associate chief_counsel employee_benefits exempt_organizations subject advice regarding when to issue a notice_of_determination concerning worker classification under sec_7436 with respect to a worker who is a corporate officer you have asked for technical_advice concerning when it is appropriate to issue a notice_of_determination concerning worker classification under sec_7436 hereinafter notice_of_determination with respect to a worker who is a corporate officer you note that there is confusion over this issue because some service personnel are making the issuance of a notice_of_determination dependent upon taxpayer’s eligibility for participation in the classification settlement program we welcome the opportunity to provide some written guidance in this area as similar questions have been arising in other forums recently general information about notices of determination sec_7436 of the internal_revenue_code_of_1986 creates new tax_court review rights concerning certain employment_tax determinations specifically sec_7436 provides the tax_court with jurisdiction to review determinations by the service that workers are employees for purposes of subtitle c of the code or that the person for whom services are performed is not entitled to treatment under sec_530 of the revenue act of a prerequisite to tax_court review is that the taxpayer receive a notice_of_determination see notice_98_43 1998_33_irb_13 the statutory language of sec_7436 describes the tax court’s power to review petitions only if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under sec_530 of the revenue act of with respect to such an individual from the statutory language used to describe the court’s power we see that four requirements must be met before the court can hear a taxpayer’s case accordingly those four requirements must be met before issuing a notice_of_determination the first requirement for issuing a notice_of_determination is that an audit has been conducted when the service concludes that employment_taxes are due as a result of math errors or that workers should be classified as employees on the basis of the evaluation of a form ss-8 or a private_letter_ruling no tax_court review of that conclusion is available under sec_7436 and no notice_of_determination should be issued we are assuming from your request that you are seeking advice in the situation where an audit has taken place the second third and fourth requirements for issuing a notice_of_determination involve the scope of the actual controversy language of the statute the second requirement is that there must be economic consequences that result from the service’s determination that workers are employees if there is no tax_liability at stake and the issue is purely academic no notice_of_determination should be issued because the tax_court will not have jurisdiction over the case we are assuming from your request that you are seeking advice for the situation where there are economic consequences resulting from the service’s determination ie that the service proposes an assessment of tax the third requirement for issuing a notice_of_determination is that the service’s proposed assessment must be for employment_taxes described in subtitle c sec_3101 to of the internal_revenue_code_of_1986 subtitle c contains provisions describing taxes under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa the railroad_retirement_tax_act rrta and the provisions requiring employers to withhold federal income taxes from wages thus even if an audit involves the determination whether workers should be classified as employees if the result of the audit is to disqualify a retirement_plan rather than to propose an assessment of employment_taxes under subtitle c of the code no notice_of_determination should be issued we are assuming from your request that you are seeking advice for the situation where an assessment of employment_taxes is proposed the fourth requirement for issuing a notice_of_determination is that there is an actual controversy involving a determination by the service that taxpayer is not entitled to treatment under sec_530 of the revenue act of and that there is an actual controversy involving a determination by the service that the workers at issue are taxpayer’s employees as a matter of policy the service does not issue a notice_of_determination until the service has made a determination on both issues see notice_98_43 supra pincite moreover the service examines eligibility for sec_530 treatment before turning to whether the workers should be classified as employees the statutory language provides however that the court has jurisdiction over each controversy in the alternative thus if taxpayer concedes in the tax_court that it is not entitled to sec_530 treatment the court will nevertheless have jurisdiction over the classification issue similarly if the taxpayer concedes in the tax_court that the workers are employees but asserts that it is entitled to treatment under sec_530 the court will have jurisdiction over the sec_530 issue sometimes during the audit or on appeal a taxpayer concedes both the classification issue and the sec_530 treatment issue and the taxpayer signs a closing_agreement that contains the following explicit language waiving the restrictions on assessment contained in sec_7436 and sec_6213 i understand that by signing this agreement i am waiving the restrictions on assessment provided in sec_7436 and sec_6213 of the internal_revenue_code_of_1986 see notice_98_43 supra pincite if such a waiver is signed then there is no actual controversy involving a determination that the workers are employees or that the taxpayer is not entitled to sec_530 treatment as a result of the explicit waiver of the restrictions on assessment of employment_taxes based on worker classification the fourth requirement for a notice_of_determination is not met and no notice_of_determination should be issued following a validly executed waiver as described above the employment_taxes can be assessed without issuing a notice_of_determination but if taxpayer concedes only one of the issues during the audit or on appeal and continues to contest the other issue so that a waiver of the restrictions on assessments is not signed in a closing_agreement an actual controversy is deemed to exist with respect to both determinations this is true because regardless of the position taken during an audit or an appeal taxpayer is entitled to a de novo review of the service’s determinations by the tax_court since taxpayer is legally permitted to raise both issues in its petition even if it conceded one issue before a notice_of_determination is issued a notice_of_determination must be issued with respect to both determinations classification and sec_530 treatment also a controversy exists with respect to the two determinations classification and sec_530 treatment where a taxpayer is silent about its views concerning either determination this may occur if taxpayer is not available to discuss the case with the examiner or if taxpayer is generally uncooperative thus silence is deemed to create a controversy concerning the determinations finally there sometimes is confusion about whether there is an actual controversy with respect to the service’s determination that the workers at issue are taxpayer’s employees for example if the taxpayer asserts that the workers are independent contractors or lessees but the service asserts that they are employees there is an actual controversy concerning the service’s determination that the workers are employees and a notice_of_determination should be issued a different result occurs however where the taxpayer is already treating the workers as employees by withholding income taxes and the employee portion of fica tax by paying the employer’s portion of employment_taxes with respect to wages and by issuing forms w-2 to the workers even though a controversy arises concerning whether a portion of the payments to the workers constitutes wages subject_to employment_tax since the taxpayer is already treating the workers as employees there is no actual controversy involving a determination that one or more individuals performing services for such person are employees thus where the workers are being treated as employees by the taxpayer no notice_of_determination should be issued issues involving corporate officers in the context of employment_tax examinations involving payments to corporate officers confusion can arise with respect to whether there is an actual controversy involving a determination that one or more individuals performing services for such person are employees a common situation is where an individual is both an independent_contractor for a corporate taxpayer and serves as an officer of that corporation and the taxpayer treats all payments to the individual as payments to an independent_contractor that is the taxpayer files forms with respect to all payments to that individual and files no form_w-2 with respect to that individual at the audit the service determines that a portion of the payments to the corporate officer are for services performed in his capacity as a corporate officer and proposes an assessment of employment_taxes with respect to the payments that constitute remuneration for services performed in the capacity as a corporate officer the taxpayer asserts that no payments made to that individual are for services performed in that person’s capacity as an officer because all payments are made to the individual in his capacity as an independent_contractor for the corporation in such a situation since the taxpayer does not treat the individual as an employee a controversy exists whether the individual is an employee see sec_3 revproc_85_18 1985_1_cb_518 interpretation of term treat as a result a notice_of_determination should be issued nor does that result change if the taxpayer admits during the audit that the individual is an employee but argues that no remuneration was received by that individual for services as an officer since the taxpayer has not been treating the individual as an employee and the service determines that the individual is performing services in his capacity as an employee that disagreement constitutes an actual controversy involving a determination that the worker is performing services as an employee and a notice_of_determination should be issued some service personnel have asserted that because corporate officers are statutory employees a notice_of_determination need not be issued but nothing in the statutory language of code sec_7436 makes the tax court’s power to review worker status limited to a determination based on the common_law analysis of worker status see also sec_3 revproc_85_18 supra definition of employee for purposes of sec_530 treatment is not limited to sec_3121 the tax_court has the power to review determinations made under statutory provisions establishing worker status thus whether the service’s determination is based on the common_law or a statutory provision that provides that an individual is deemed an employee eg sec_3121 or a statutory provision that provides that an individual is deemed to not be an employee eg sec_3506 sec_3508 so long as there exists an actual controversy involving whether a worker is an employee and the other requirements of sec_7436 are met a notice_of_determination should be issued some service personnel have questioned whether an actual controversy can exist concerning the status of a corporate officer in particular since code sec_3121 specifically states that the term ‘employee’ means any officer of a corporation and code sec_3401 provides that t he term ‘employee’ includes a corporate officer they assert that since the statute classifies the corporate officer as an employee it is impossible to have a valid controversy over the issue so that no notice_of_determination should be issued but the regulations under the statutory provisions clarify that there are circumstances under which the officer will not be considered an employee sec_31_3121_d_-1 of the employment_tax regulations provides generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation see also sec_31_3401_c_-1 f thus where a taxpayer is asserting that the corporate officer at issue performs no services or only minor services as a corporate officer and that the officer is not entitled to remuneration in his capacity as a corporate officer a disagreement can exist under the regulations as to whether the person is to be deemed an employee of the corporation because a valid legal disagreement can exist with respect to the services that are being compensated there can exist a controversy involving the determination that an individual who is a corporate officer is an employee so if the other requirements for a notice_of_determination are met a notice_of_determination should be issued despite the fact that the employment_tax statutes include officers as employees some service personnel have questioned whether a notice_of_determination should be issued in situations involving an owner of a closely-held corporation who also performs services for the corporation for example the officer of a closely- held corporation is already receiving wages as an employee but because the individual is also an owner the corporate officer owner is receiving profit distributions as well in the audit the service determines that some of the payments characterized by taxpayer as profit distributions should be characterized as wages subject_to employment_taxes even though the taxpayer objects to the change in the characterization of the payments such a situation does not involve a controversy whether the individual officer owner is an employee the taxpayer is already treating the individual as an employee by withholding income taxes and the employee’s portion of fica by paying the employer’s portion of employment_taxes with respect to some payments and by issuing forms w-2 with respect to the individual when the service determines that some of the payments are wages rather than profits the controversy involves the proper characterization of the payments not the proper status of the individual thus when the service asserts that additional payments to an employee should be treated as wages the fourth requirement of sec_7436 is not met and no notice_of_determination should be issued occasionally a closely-held corporation makes payments to its owner officer with some payments treated as remuneration for services in his capacity as an independent_contractor for the corporation and some payments as profit distribution of the corporation taxpayer issues forms with respect to the payments but no forms w-2 are issued and no employment_taxes are withheld or paid if the audit reveals that the individual is performing some services in his capacity as a corporate officer and has received remuneration for those services then the service determines that pursuant to sec_31_3121_d_-1 the individual is an employee with respect to the services performed in his capacity as an officer since taxpayer is not already treating the individual as an employee a controversy exists whether the owner officer is an employee of the corporation and a notice_of_determination must be issued sometimes during the audit or appeals process a taxpayer will agree with the service that a corporate officer who was not treated as an employee by the taxpayer should have been classified as an employee with respect to a portion of the payments to that individual yet the taxpayer disagrees with the service as to the amount of the payments that should be treated as wages in such circumstances an actual controversy involving a determination by the service that the individual is an employee does exist because taxpayer was not treating the individual as an employee and the service determined he was an employee and a notice_of_determination must be issued but since the taxpayer does not intend to challenge the determination that the officer is an employee taxpayer may wish to settle that issue and waive his right to tax_court review in the manner set forth in notice_98_43 1998_33_irb_13 if the taxpayer explicitly waives the restrictions on assessment provided in code sec_7436 and sec_6213 a notice_of_determination need not be issued but if taxpayer does not wish to sign the waiver a notice_of_determination must be issued finally some service personnel have questioned whether sec_530 treatment is available to taxpayers who have not treated corporate officers as employees sec_530 treatment is available if the taxpayer did not treat an individual as an employee sec_530 there is nothing in the language of sec_530 that prevents a taxpayer from obtaining sec_530 treatment when the service determines that its corporate officers are employees confusion may have arisen from the statutory language of sec_530 which provides that the term employment status means the status of an individual under the usual common_law rules applicable in determining the employer-employee relationship but the term employment status is not used in sec_530 or any other portion of sec_530 that establishes a taxpayer’s right to relief from employment_taxes rather employment status is a term used in two places in sec_530 first it appears in sec_530 which prohibited the service from issuing guidance on employment status under the common_law the term employment status also appears in sec_530 which establishes that before an audit relating to employment status can begin the service must provide the taxpayer with a written notice of sec_530 so if a taxpayer has not treated an officer as an employee but the taxpayer meets the various requirements for relief from employment_taxes under sec_530 of the revenue act of the taxpayer will be entitled to sec_530 treatment harmony with classification settlement program in your request for assistance you indicate that some service personnel try to make the issuance of a notice_of_determination dependent on whether a taxpayer is eligible for the csp they try to reduce the two programs into one rule if the case involving payments to a corporate officer is eligible for the csp and does not settle a notice_of_determination should be issued whereas if that case is not eligible for the csp and does not settle no notice_of_determination should be issued there is no such rule the two procedures are based on different legal standards and are not dependent upon each other the classification settlement program csp establishes procedures that will allow businesses and tax examiners to resolve worker classification cases as early in the administrative process as possible by creating standard settlement agreements in worker classification cases see ir irb lexi sec_76 announcement of csp fs-96-5 irb lexi sec_75 fact sheet on csp employment_tax handbook sec_104 chapter procedures for csp since the cases in the csp all involve a determination by the service that a worker is an employee and that the taxpayer is not entitled to sec_530 treatment the principles discussed above concerning notices of determination should be applied to those cases but the requirements for the csp are not identical to those for issuing a notice_of_determination thus one must be careful not to fuse the two concepts together for example sec_104 of the employment_tax handbook states corporate officers if a business treated a corporate officer as an independent_contractor and timely filed a form_1099 the business is eligible for csp except in cases where applies thus if a business has issued forms for payments to a corporate officer the case is eligible for the csp and if taxpayer does not agree to the csp settlement and the four requirements for a notice_of_determination are met a notice_of_determination should be issued but if no forms were issued the case is not eligible for the csp employment_tax handbook sec_104 yet because the case involves a determination that the officer is an employee and that the business is not entitled to sec_530 treatment a notice_of_determination may be appropriate if the four requirements for issuing a notice_of_determination are met there simply is no uniform rule joining these two procedures to be sure both the csp and the principles governing notices of determination make distinctions between the classification of a person from independent_contractor to employee and the characterization of payments from profit distribution to wages sec_104 of the employment_tax handbook provides that the csp program is not available for issues other than worker classification and sec_104 specifically excludes wage issues cases which involve reclassifying officer shareholder distributions as wages will not be included in csp this is most often seen in s_corporations if an officer who was also a shareholder were already treated as an employee by the taxpayer and the service determined that some profit distributions should be characterized as wages the case would not be eligible for the csp program and no notice_of_determination would be issued because no controversy would exist involving whether the worker was an employee the rules are not alike however in the situation where the officer who was also a shareholder was not already treated as an employee by the taxpayer and the service determined that some profit distributions should be characterized as wages pursuant to sec_104 of the employment_tax handbook such a case would not be eligible for the csp program but since the individual had not been treated as an employee by the taxpayer a notice_of_determination would be appropriate if all four requirements were met so please be careful not to link the two concepts together the csp rules of chapter of the employment_tax handbook should be applied independently of the requirements for issuing a notice_of_determination described above we hope this discussion will be helpful to you if you have any questions please contact me pincite-6040
